Exhibit 10-b

 

COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS
OF ADC TELECOMMUNICATIONS, INC.
AMENDED AND RESTATED AS OF JANUARY 1, 2004

 

1.                                      Purpose

 

The purpose of this Compensation Plan (the “Plan”) is to enable Directors of ADC
Telecommunications, Inc. (the “Company”) who are not employees of the Company to
elect to receive their fees as members of the Board of Directors in a form most
advantageous to them. The Plan permits such Directors to elect to receive this
compensation in one or more of the following methods:

 

a.                                       In cash on a current basis;

 

b.                                      In cash on a deferred basis (a “Deferred
Cash Election”);

 

c.                                       In Company stock on a deferred basis (a
“Deferred Stock Election”); or

 

d.                                      If determined by the Compensation
Committee of the Board of Directors each year, in options to acquire Company
stock on a current basis (an “Option Exchange Election”).

 

2.                                      Effective Date

 

This Plan was originally adopted on March 30, 1982.  The effective date of this
restatement is January 1, 2004.

 

3.                                      Eligibility

 

All members of the Board of Directors who are not employees of the Company
(“Participants”) are eligible for the Plan.

 

4.                                      Compensation Covered by the Plan

 

The compensation covered by the Plan which is eligible to be deferred or
exchanged is as follows (the “Eligible Fees”):

 

a.                                       For a Deferred Cash Election:  the
annual cash retainer, any non-Executive Board or Committee Chair retainer, and
all meeting attendance fees;

 

b.                                      For a Deferred Stock Election or an
Option Exchange Election:  The annual cash retainer and any Board Committee
Chair retainer.

 

No other compensation or fees otherwise payable to a Director shall be eligible
for an election under this Plan.

 

5.                                      Election to Defer

 

--------------------------------------------------------------------------------


 

Elections to defer Eligible Fees must be made with respect to each Plan Year. 
Each Participant may, in lieu of receiving current covered compensation for any
Plan Year, elect to defer Eligible Fees as follows using the Deferral Election
Form attached hereto as Exhibit A:

 

a.                                       All Eligible Fees;

 

b.                                      Any designated percentage of his/her
Eligible Fees; or

 

c.                                       Any designated dollar amount of his/her
Eligible Fees.

 

To be effective for any Plan Year, a Deferral Election Form must be submitted to
the Company prior to the first day of the Plan Year.  That portion of Eligible
Fees for which a valid Deferral Election Form has not been timely received by
the Company will be paid in cash in accordance with the Company’s customary
practice of paying such Eligible Fees.  Once a Plan Year has commenced, all
Deferral Elections under this Plan for such Plan Year shall be irrevocable.

 

6.                                      Plan Year

 

The Plan shall operate on a calendar year basis.

 

7.                                      Deferred Cash Election

 

For Directors who make a Deferred Cash Election, the Company will establish an
account (a “Deferral Account”) and will credit to the Deferral Account the
amount of the Eligible Fees earned by him/her as of the date such fees would
normally be payable by the Company. In addition, the Company shall accrue as of
the last day of each month, interest on the balance in such Deferral Account at
the prime commercial rate (the “Prime Rate”) of Wells Fargo Bank Minnesota,
N.A., in effect for such month.

 

a.                                       Funding of the Deferral Account

 

The amounts credited to each Participant’s Deferral Account shall not be held by
the Company in a trust, escrow or similar fiduciary capacity, and neither the
Participant, nor any legal representative, shall have any right against the
Company with respect to any portion of the Deferral Account except as a general
unsecured creditor of the Company.

 

b.                                      Timing of Distributions

 

At the time a Participant’s initial Deferred Cash Election is made, each
Participant shall specify the time and manner in which the balance in his/her
Deferral Account shall be distributed.  The time and manner for distributions
specified on a Participant’s initial election form shall remain in effect for
all  successive elections until amended in accordance with Section 7(d).  If a
Participant does not specify an election for the timing and manner of a
distribution, the balance of a Participant’s Deferral Account shall be
distributed in a lump sum within 30 days following such Participant’s cessation
of service as a member of the Board of Directors.  The Participant shall be
entitled to receive, or to commence receiving, his/her deferred cash
compensation as follows:

 

i.                              On a date set by him/her;

 

ii.                           On the occurrence of a stated event, such as
his/her death, retirement from his/her principal business activity, termination
of services as a Director, disability

 

2

--------------------------------------------------------------------------------


 

or any other event or occurrence stipulated by him/her and approved by the
Company.

 

c.                                       Manner of Distribution

 

Each Participant shall be entitled to receive the balance in his/her Deferral
Account in any one of the following manners:

 

i.                            In a lump sum;

 

ii.                         In approximately equal quarterly installments over a
period of years stipulated by him/her;

 

iii.                      In approximately equal quarterly installments of a
value stipulated by him/her until the Deferral Account is exhausted; or

 

iv.                     Any other form or manner of distribution determined by
him/her and approved by the Company.

 

d.                                      Amendments to Timing or Form of
Distribution

 

A Participant may rescind the initial designation of the timing and manner of
distribution made pursuant to Section 7(b) by making a new designation on the
Distribution Amendment Form attached hereto as Exhibit B.  To be effective, such
Distribution Amendment Form must be made no later than the last day of the
second Plan Year preceding the Plan Year in which distribution is to commence. 
(By way of example, a Participant who receives a distribution in 2004 must have
made a new designation no later than December 31, 2002, for the new designation
to be effective.)  Once distributions have commenced pursuant to a valid
distribution election, no further amendments to the manner of such distribution
may be made.

 

8.                                      Deferred Stock Election

 

a.                                       Exchange Election

 

Eligible Participants may elect to exchange part or all of their Eligible Fees
for a Plan Year for the Company’s commitment to issue to such Participants a
fixed number of shares of common stock of the Company at a future date.  No
actual shares of common stock shall be issued until the distribution date
described in Section 8(c) hereof.  The Company’s commitment to issue shares
shall be referred to as “Phantom Shares.”  The Phantom Shares shall not be
considered issued and outstanding shares for purposes of shareholder voting
rights, but shall be treated the same as outstanding shares for purposes of
dividends and other distributions.

 

The number of shares which the Company shall be obligated to issue as a result
of a Deferred Stock Election will equal the dollar amount of the Eligible Fee
elected to be deferred divided by the closing price of ADC common stock on first
business day of the Plan Year for which the election is effective, rounded to
the nearest whole number of shares.  An example of this calculation is attached
hereto as Exhibit C.

 

3

--------------------------------------------------------------------------------


 

b.                                      Terms and Vesting of Phantom Shares

 

The Phantom Shares shall be subject to forfeiture if the Participant ceases to
serve as a Director at any time during the Plan Year for which such Phantom
Shares were issued.  All Phantom Shares issued under and subject to the terms of
this Plan will be issued under the Company’s Global Stock Incentive Plan and/or
its successor plans and shall be deemed to be “restricted stock units” for
purposes of such Plan.

 

c.                                       Distribution of Phantom Shares

 

Provided that the Phantom Shares have not been forfeited, the actual shares of
the Company’s common stock represented by the Phantom Shares will be distributed
as soon as administratively feasible following the Participant’s cessation of
service as a member of the Board of Directors.

 

9.                                      Option Exchange Election

 

a.                                       Exchange Election

 

If so determined by the Compensation Committee of the Board of Directors prior
to the start of each Plan Year, participants may elect to exchange part or all
of their Eligible Fees for a Plan Year for options to purchase common stock of
the Company.  The number of option shares granted as a result of the exchange
will equal the dollar amount of the Eligible Fees elected to be exchanged
multiplied by 4.5, with this product being divided by the closing price of ADC
common stock on the effective date of the grant.  The final number of option
shares will be rounded to the nearest whole number of shares.  An example of
this exchange calculation is attached hereto as Exhibit D.

 

b.                                      Effective Date of Stock Option Grant

 

The effective date of the stock options granted under the Plan will be the first
business day of the Plan Year for which an election is made.

 

c.                                       Terms and Vesting of Options

 

The exercise price of the stock options granted under this Plan will be the
closing price of the Company’s common stock on the effective date of the grant. 
All options granted under this Plan shall vest and become exercisable one (1)
year after the effective date of the grant, provided that the Participant
continues to serve as a Director of the Company during such one (1) year
period.  The term of the options granted under this Plan shall be ten (10)
years, subject to earlier termination in the case of death.  All options granted
under this Plan will be nonqualified stock options, and not “incentive stock
options” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

 

d.                                      Stock Option Issuance

 

All stock options issued under this Plan will be granted under the Company’s
Global Stock Incentive Plan and/or its successor plans.  The terms of each
option grant will be detailed in the Global Stock Incentive Plan and a stock
option agreement provided as soon as administratively feasible following the
date of the grant.

 

4

--------------------------------------------------------------------------------


 

10.                               General Provisions

 

a.                                       Distribution in Event of Death

 

In the event of death, distribution of the Deferral Account or actual shares of
common stock represented by Phantom Shares will be made to the Beneficiary named
by the Participant or to that person who would have a right to receive such
distribution by will or by the applicable laws of descent and distribution.  The
transfer of outstanding stock options in the event of death shall be determined
by the terms of the stock option agreement and the Company’s Global Stock
Incentive Plan.

 

b.                                      Distribution in Event of Change of
Control

 

Notwithstanding any other provision of this Plan, in the event of a Change of
Control (as defined below), each Participant shall receive within ten (10)
business days after the date of such Change of Control, the following:

 

i.                                          If a Participant has a balance in
the Deferral Account, a lump sum payment of the entire balance contained in
his/her Deferral Account, together with interest at the Prime Rate, on the
average daily balance in such Deferral Account for the period since the last
interest accrual pursuant to Section 7 through the date of such Change of
Control;

 

ii.                                       If a Deferred Stock Election is in
effect, a distribution of the number of shares represented by the Phantom Shares
issued pursuant to such election, including any Phantom Shares that have not yet
vested pursuant to Section 8(b) hereof.

 

iii.                                    If an Option Exchange Election is in
effect, the exercisability of the options will be determined by the terms of the
stock option agreement.

 

For purposes of this Section 10(c), a “Change in Control” shall have the meaning
given to such phrase in the Company’s Executive Change in Control Severance Pay
Plan (2002 Restatement), effective July 1, 2001.

 

d.                                      Administration of the Plan

 

The Plan shall be administered by the Board of Directors or Compensation
Committee of the Board of Directors.

 

e.                                       Amendment or Termination

 

This Plan may be amended or terminated at any time by the Board of Directors or
the Compensation Committee of the Board of Directors.

 

f.                                         Cautionary Statement

 

Participants should be aware that their participation in the Plan involves the
following risks, among others:

 

i.                                          Balances in the Deferral Account
represented unfunded, unsecured general obligations of the Company.  If the
Company is unable to pay its debts as they become due, Participants may not be
able to collect the balances in their Deferral Accounts.

 

5

--------------------------------------------------------------------------------


 

ii.                                       The value of the Phantom Shares issued
and the stock options granted pursuant to the Plan will depend on the value of
ADC common stock.  An investment in ADC common stock involves risk. 
Participants are encouraged to review ADC’s filings with the U.S. Securities and
Exchange Commission for a description of some of the risk factors associated
with an investment in ADC’s common stock.

 

iii.                                    Except as otherwise provided in the
Plan, stock options and the Phantom Shares issued pursuant to the Plan are
subject to forfeiture if a Participant does not maintain service as a Director
through the end of the Plan Year of such issuance.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFERRAL ELECTION FORM

 

I, the undersigned, a Director of ADC Telecommunications, Inc., am making the
following elections for the deferral of any Eligible Fees I may receive, as
described in the Compensation Plan for Nonemployee Directors of ADC
Telecommunications, Inc. (restated as of January 1, 2004).

 

I elect to defer the Eligible Fees for the Plan Year commencing January 1,
              (specify dollar amount or percent of Eligible Fees):

 

 

 

Deferred Cash
Election

 

Deferred Stock
Election

 

Option Exchange
Election*

 

Annual Retainer

 

 

 

 

 

 

 

Chair Retainer (Board or Committee)

 

 

 

 

 

 

 

Meeting Attendance Fees

 

 

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------

*This column to be included in the annual election form only if applicable based
on the discretion of the Compensation Committee of the Board.

 

If you are making an initial Deferred Cash Election, please specify the timing
and manner for distribution of your Deferred Account:

 

I elect to begin receiving deferred cash compensation on:

 

Specified Date                

Specified Event                                                        

 

I elect to receive deferred cash compensation in the following manner:

 

    Lump Sum

    Equal Quarterly Installments for     number of years.

    Equal Quarterly Installments of       dollars.

    Other Manner                                            

 

I understand that any election I make to defer Eligible Fees will be covered by
the terms of the Compensation Plan for Nonemployee Directors of ADC
Telecommunications, Inc. (restated as of January 1, 2004), a copy of which I
have received.

 

Date

 

 

By

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DISTRIBUTION AMENDMENT FORM

 

 

I, the undersigned, a Director of ADC Telecommunications, Inc., hereby amend the
distribution plan for the balance in my Deferred Account maintained pursuant to
the Compensation Plan for Nonemployee Directors of ADC Telecommunications, Inc.
(restated as of January 1, 2004), as follows:

 

 

I elect to begin receiving deferred cash compensation on:

 

Specified Date                

Specified Event                                                        

 

I elect to receive deferred cash compensation in the following manner:

 

    Lump Sum

    Equal Quarterly Installments for     number of years.

    Equal Quarterly Installments of       dollars.

    Other Manner                                            

 

 

I understand that this amendment is only effective if my distributions commence
on or after the first day of the second Plan Year after the Plan Year during
which this amendment is filed.

 

Date

 

 

By

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DEFERRED STOCK EXAMPLE – PHANTOM SHARES

 

Assumptions

 

Deferred Stock Election:

50% of Eligible Fees

Annual Cash Retainer Fee:

$25,000

FMV of stock on first business day of Plan Year:

$5.00

Effective Date of Grant:

First business day of Plan Year

 

 

Exchange Calculation

(Number of Phantom Shares awarded)

 

 

 

 

 

 

 

 

Fee x Exchange Election%

 

=

 

FMV per share on Effective Date

 

 

 

 

 

 

 

 

$25,000 x 50%

 

=

 

$5.00

 

 

 

 

 

 

$12,500

 

=  2,500 Phantom Shares

 

 

$5.00

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EXCHANGE EXAMPLE – STOCK OPTIONS*

 

Assumptions

 

Option Exchange Election:

50% of Eligible Fees

Annual Cash Retainer Fee:

$25,000

FMV of stock on first business day of Plan Year:

$5.00

Effective Date of Grant:

First business day of Plan Year

 

 

Exchange Calculation

(Number of Phantom Shares awarded)

 

 

 

 

 

 

 

 

Fee x Exchange Election% x 4.5

 

=

 

FMV per share on Effective Date

 

 

 

 

 

 

 

 $25,000 x 50% x  4.5

 

=

 

$5.00

 

 

 

 

 

 

$56,250

 

=  11,250 option shares

 

 

$5.00

 

 

 

 

Exercise Price of Options:  $5.00 (FMV on grant date)

 

--------------------------------------------------------------------------------

*This Example to be included in annual form only if applicable based on the
discretion of the Compensation Committee of the Board.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT E

BENEFICIARY ELECTION FORM

 

COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS OF
ADC TELECOMMUNICATIONS, INC.

 


I.                                         DIRECTOR INFORMATION

 

Last Name

First

MI (if applicable)

 

Mailing Address (If you have an address change, contact your Human Resources
Department)

 

City

Province (if applicable) Country

Postal Code

 

II.                  BENEFICIARY DESIGNATION

 

In accordance with the provisions of the Plan, I hereby designate any and all
deferral amounts payable under the Plan by reason of my death to the following
beneficiary(ies).  Further, I understand that should my primary beneficiary(ies)
precede me in death, my contingent beneficiary(ies) will become the primary
beneficiary(ies) of my Plan account and any accumulated contributions.  I
understand that this beneficiary designation revokes any previous
designation(s).  I understand that in the event any persons designated below
survive me, any and all death benefits payable will be distributed in accordance
with the provisions of the Plan.  I also reserve the right to change this
designation at any time by completing a new Beneficiary Election Form.

 

PRIMARY BENEFICIARY(IES)

 

Name

 

Relationship
(Date of Birth)

 

Address & Phone Number

 

Percent Of Benefit
(Total = 100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTINGENT BENEFICIARY(IES)

 

Name

 

Relationship
(Date of Birth)

 

Address & Phone Number

 

Percent Of Benefit
(Total = 100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


III.                                 SIGNATURE

 

Signature

Date

 

11

--------------------------------------------------------------------------------